          Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 1 of 30. PageID #: 1184




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


    CYBERGENETICS CORP.,                                )           CASE NO. 5:19-cv-1197
                                                        )
                                                        )
                           PLAINTIFF,                   )           JUDGE SARA LIOI
                                                        )
    vs.                                                 )
                                                        )           MEMORANDUM OPINION AND
                                                        )           ORDER
    INSTITUTE OF ENVIRONMENTAL                          )
    SCIENCE AND RESEARCH, et al.,                       )
                                                        )
                                                        )
                          DEFENDANTS.                   )


           Plaintiff Cybergenetics Corp. (“plaintiff”) brought this action on May 24, 2019, alleging

that defendants, Institute of Environmental Science and Research and NicheVision Inc.

(collectively, “defendants”), infringe U.S. Patent No. 8,898,021 (“‘021 patent”) (Doc. No. 21-1)

and U.S. Patent No. 9,708,642 (“‘642 patent”) (Doc. No. 21-2). (See Doc. No. 1 (Complaint).)

Plaintiff subsequently filed an amended complaint on October 16, 2019. (Doc. No. 21 [“Am.

Compl.”].)

           Now pending before the Court is a motion to dismiss filed by defendants. (Doc. No. 24

[“Mot.”].) Defendants argue that the asserted claims in the ‘021 patent and the ‘642 patent are not

patent eligible under 35 U.S.C. § 101. (Mot. at 5821.) Plaintiff opposes the motion (Doc. No. 29

[“Opp’n”]), and defendants filed a reply. (Doc. No. 30 [“Reply”].)




1
  All page number references are to the page identification number generated by the Court’s electronic docketing
system.
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 2 of 30. PageID #: 1185




       Because the asserted claims of the ‘021 patent and ‘642 patent are ineligible under § 101,

as discussed below, defendants’ motion to dismiss is granted.

                                       I. BACKGROUND

   A. Scientific Background

       The basics of DNA testing, as relevant to this motion, are set forth in the amended

complaint. First, a laboratory conducts “PCR amplification” to copy a single DNA sample and

produce billions of similar molecules. (Am. Compl. ¶ 27.) Because PCR amplification “generates

a different chain reaction each time DNA copes [sic] are synthesized … repeated amplification of

the same [DNA] … will produce different peak heights and patterns compared to the original,

naturally occurring DNA fragment.” (Id. ¶ 42.) In short, PCR amplification copies a DNA sample

but introduces variation in the copies. (See id. ¶ 43.)

       Second, a laboratory conducts capillary electrophoresis “to separate the [copied] DNA

molecules according to their length” and prevalence in the sample. (Id. ¶¶ 30–31.) This quantifies

the DNA sample to transform it into data. (Id. ¶ 31.) Third, under the traditional approach, the

laboratory would then set a threshold to “eliminat[e] consideration of possible artifacts and low

template DNA” to “simplify the DNA for visual human review[.]” (Id. ¶ 38.)

       If there is only one person in the DNA sample, the result of the electrophoresis will easily

reveal the genotype of that person. (Id. ¶ 34.) But when there are multiple people in the DNA

sample, the analysis becomes more difficult. (Id. ¶ 35.) And when there are multiple unknown

contributors in the DNA sample, it becomes even harder. (See id. ¶ 36.)




                                                  2
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 3 of 30. PageID #: 1186




   B. Patents-in-Suit

       The ‘021 and ‘642 patents (“Patents-in-Suit”) are owned by plaintiff and titled “Method

and System for DNA Mixture Analysis.” (Id. ¶¶ 12–13.) The Patents-in-Suit recite “computer-

based systems and methods for analyzing a DNA sample comprising a mixture of DNA from

multiple sources in order to determine a likelihood that a particular person’s DNA is, or is not,

contained within the mixture.” (Id. ¶ 14.) The claimed methods use DNA data produced from PCR

amplification and electrophoresis, but then “analyze [the data] to determine information about the

composition of the mixed DNA sample.” (Id. ¶ 15.) These methods replace Step 3 of the traditional

approach.

       The Patents-in-Suit call this analysis “deconvolution,” or separating a multi-person DNA

sample to identify the individuals in that sample. (Opp’n at 911.) Deconvolution involves

calculating the variance of the DNA data produced by PCR amplification and accounting for that

variance in subsequent probability calculations. (Am. Compl. ¶¶ 43–47; Opp’n at 911, 914.) Those

probability calculations, in turn, predict the identity of an individual in the sample and calculate

the likelihood that the prediction is correct. (Am. Compl. ¶ 44.)

                                   II. LEGAL STANDARDS

   A. Standard of Review

       A complaint must contain “a short and plain statement of the claim showing that the pleader

is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). Although this pleading standard does not require a

great deal of detail, the factual allegations in the complaint “must be enough to raise a right to

relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007) (citing authorities). In other words, “Rule 8(a)(2) still requires a

‘showing,’ rather than a blanket assertion, of entitlement to relief.” Id. at 556 n.3 (criticizing the
                                                  3
      Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 4 of 30. PageID #: 1187




Twombly dissent’s assertion that the pleading standard of Rule 8 “does not require, or even invite,

the pleading of facts”).

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550 U.S. at 570). Rule 8

does not “unlock the doors of discovery for a plaintiff armed with nothing more than conclusions.”

Id. at 678–79. “While legal conclusions can provide the framework of a complaint, they must be

supported by factual allegations. When there are well-pleaded factual allegations, a court should

assume their veracity and then determine whether they plausibly give rise to an entitlement to

relief.” Id. at 679. “The court need not, however, accept unwarranted factual inferences.” Total

Benefits Planning Agency Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir.

2008) (citing Morgan v. Church’s Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

        “Patent eligibility under § 101 is an issue of law,” Intellectual Ventures I LLC v. Capital

One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (citing In re BRCA1– & BRCA2–Based

Hereditary Cancer Test Patent Litig., 774 F.3d 755, 758 (Fed. Cir. 2014)), and can be resolved at

the motion to dismiss stage, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1169 (Fed. Cir.

2018), cert. denied, 139 S. Ct. 2747, 204 L. Ed. 2d 1134 (2019); Genetic Techs. Ltd. v. Merial

L.L.C., 818 F.3d 1369, 1373 (Fed. Cir. 2016); Content Extraction & Transmission LLC v. Wells

Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1346, 1351 (2014), cert denied, 136 S. Ct. 119, 193 L.

Ed. 2d 208 (2015), so long as “there are no factual allegations that, taken as true, prevent resolving

the eligibility question as a matter of law.” Aatrix Software, Inc. v. Green Shades Software, Inc.,

882 F.3d 1121, 1125 (Fed. Cir. 2018).


                                                    4
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 5 of 30. PageID #: 1188




   B. The Alice Test

       Important to the Court’s analysis of patent eligibility under § 101 is the Supreme Court’s

decision in Alice Corp. Pty. Ltd. v. CLS Bank Int’l., 573 U.S. 208, 134 S. Ct. 2347, 189 L. Ed. 2d

296 (2014).

       Title 35 U.S.C. § 101 provides that:

          Whoever invents or discovers any new and useful process, machine,
          manufacture, or composition of matter, or any new and useful improvement
          thereof, may obtain a patent therefor, subject to the conditions and
          requirements of this title.

       There are three exceptions to § 101’s broad description of patent eligible subject matter:

laws of nature, natural phenomena, and abstract ideas. Alice, 573 U.S. at 216 (“We have long held

that this provision contains an important implicit exception: Laws of nature, natural phenomena,

and abstract ideas are not patentable.”) (quoting Ass’n for Molecular Pathology v. Myriad

Genetics, Inc., 569 U.S. 576, 589, 133 S. Ct. 2107, 186 L. Ed. 2d 124 (2013)); Bilski v.

Kappos, 561 U.S. 593, 601, 130 S. Ct. 3218, 177 L. Ed. 2d 792 (2010). The purpose of the

exceptions is to prevent monopolization of the “basic tools of scientific and technological work”

that would impede further innovation. Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566

U.S. 66, 71, 132 S. Ct. 1289, 1293, 182 L. Ed. 2d 321 (2012).

       But the Supreme Court in Alice recognized that,

          [a]t some level, “all inventions ... embody, use, reflect, rest upon, or apply
          laws of nature, natural phenomena, or abstract ideas.” [Mayo, 566 U.S. at
          71]. Thus, an invention is not rendered ineligible for patent simply because it
          involves an abstract concept. See Diamond v. Diehr, 450 U.S. 175, 187, 101
          S. Ct. 1048, 67 L. Ed. 2d 155 (1981). “[A]pplication[s]” of such concepts “‘to
          a new and useful end,’” we have said, remain eligible for patent protection.
          Gottschalk v. Benson, 409 U.S. 63, 67, 93 S. Ct. 253, 34 L. Ed. 2d 273 (1972).




                                                5
      Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 6 of 30. PageID #: 1189




Alice, 573 U.S. at 217 (alterations in original); see also Diehr, 450 U.S. at 187

(“[A]n application of a law of nature or mathematical formula to a known structure or process may

well be deserving of patent protection.”) (emphasis in original, citation omitted).

       In Alice, the Supreme Court utilized the two-part framework set forth in Mayo for

distinguishing patents that claim laws of nature, natural phenomena, or abstract ideas from patent

eligible claims. Alice, 573 U.S. at 217–18. The first step is to “determine whether the claims at

issue are directed to one of those patent-ineligible concepts.” Id. at 217. If the claim is not directed

to one of the three patent ineligible concepts, no further analysis is required—the claim is patent

eligible under § 101. Id. But if the claim is directed to an abstract idea, the Court must undertake

the second step of the Mayo analysis to determine whether the elements of a claim, “both

individually and as an ordered combination,” contain “additional elements” that “transform the

nature of the claim into a patent-eligible application” of an abstract idea. Id. (quotation marks and

citation omitted).

       This second step involves a search for an “inventive concept”—“an element or

combination of elements that is ‘sufficient to ensure that the patent in practice amounts to

significantly more than a patent upon the [ineligible concept] itself.’” Id. at 217–218 (quoting

Mayo, 556 U.S. at 72–73 (alteration in original). Alice made clear that the mere introduction of a

computer into a claim, or the recitation of generic computer functions, to perform an abstract idea

does not turn an abstract idea into a patent eligible claim. Id. at 221–24 (collecting cases). “[I]f a

patent’s recitation of a computer amounts to a mere instruction to [implement the abstract idea on

the computer] that addition cannot impart patent eligibility.” Id. at 223. (internal quotation marks

and citation omitted).


                                                   6
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 7 of 30. PageID #: 1190




   C. Claim Construction

       Here, plaintiff argues that accepting how defendants “boil[] down” the claims “requires the

Court to determine that [d]efendants’ reformulation is consistent with a proper interpretation of

the claims, but without the benefit of the claim construction procedures[.]” (Opp’n at 926.)

Therefore, plaintiff argues, the motion to dismiss should be denied. (Id.) But plaintiff does not

argue that particular terms should be defined in a particular way or that defendants incorrectly

define terms in the claims. Defendants respond that “the dispute between the Motion and

Opposition is about the level of abstraction at which to evaluate [step] one of Alice, not a claim

construction dispute[.]” (Reply at 946.)

       Defendants have the better argument. On a Rule 12(b)(6) motion, a court may determine

what a claim is “directed to” for Alice Step 1 analysis without claim construction. See CardioNet,

LLC v. InfoBionic, Inc, 955 F.3d 1358, 1364 n.1 (Fed. Cir. 2020); Burnett v. Panasonic Corp., 741

F. App’x 777, 781 (Fed. Cir. 2018) (plaintiff’s proposed “construction of [the claim] does not

change the fact that the claims are directed to an abstract idea”), cert. denied, 139 S. Ct. 600

(2018); RecogniCorp, LLC v. Nintendo Co., Ltd., 855 F.3d 1322, 1325 (Fed. Cir. 2017).

FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1098 (Fed. Cir. 2016). Still, in deciding

a Rule 12(b)(6) motion, courts must accept the veracity of all well-pleaded factual allegations in

the complaint. Iqbal, 566 U.S. at 678. Therefore, the Court will rely on the plaintiff’s descriptions

of its own claims in deciding the motion to dismiss.

   D. Independent, Dependent, and Representative Claims

       In the Amended Complaint, Count 1 alleges an infringement of claim 1 of the ‘021 patent

and Count 2 alleges an infringement of claim 1 of the ‘642 patent. (Am. Compl. ¶¶ 53–69; ¶¶ 79–

90.) Then, in two paragraphs, plaintiff alleges that defendants “also infringe claims 4–6, 9, 12–17,
                                                 7
      Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 8 of 30. PageID #: 1191




22, 25, 26, 31–33, 37, 38, 51, 53, 55, 57, 58, 60, 61, 63, and 66–69 of the ‘021 patent” (Id. at 361

(¶ 70)), and “claims 3, 4, 6, 7, 10, and 14 of the ‘642 patent.” (Id. at 366 (¶ 91)).

        Defendants argue that the only independent claims are claim 1 and claim 66 of the ‘021

patent and claim 1 of the ‘642 patent. (Mot. at 591.) And because only Claim 1 of the ‘021 patent

and Claim 1 of the ‘642 patent were discussed in the Amended Complaint, according to defendants,

plaintiff concedes that those are the representative claims. (Id.) Still, defendants argue that the

dependent claims are not patent eligible under § 101. (Mot. at 601–604; Reply at 952.)

        In opposition to the motion, plaintiff responds that defendants make a “conclusory assertion

that the independent claims are representative of the dependent claims[.]” (Opp’n at 932.) But then

plaintiff concedes that it “does not contend that all of the dependent claims merit separate

consideration for purposes of the § 101 analysis, but at least some of them add detailed, substantive

limitations to the methods recited in the corresponding independent claims.” (Id. at 933.) Plaintiff

then lists claim 4 of the ‘021 patent and claims 3, 4, and 7 of the ‘642 patent as adding such

limitations. (Id.)

        Given the parties’ contrary positions, the Court finds the most prudent course is to evaluate

each claim under the Alice Test.


                                       III. ALICE STEP 1

    A. Plaintiff’s Arguments

        Plaintiff argues that “the [a]sserted [c]laims are not directed to any mathematical formula

or algorithm itself, but rather to a specific improvement in a particular computer-based method for

solving a technological problem, namely, how to effectively “deconvolute” a mixture of DNA




                                                   8
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 9 of 30. PageID #: 1192




from multiple people.” (Opp’n at 924.) Therefore, according to plaintiff, the claims, as a whole,

are directed to an improvement in existing technology, which is not an abstract idea. (Id. 924–25.)

       In support, plaintiff relies on cases like Thales. At issue in that case was a patent that

“disclose[d] an inertial tracking system for tracking the motion of an object relative to a moving

reference frame.” Thales Visionix Inc. v. United States, 850 F.3d 1343, 1344 (Fed. Cir. 2017). The

patent claimed that:

          [T]he platform … inertial sensors directly measure the gravitational field in
          the platform frame. The object … inertial sensors then calculate position
          information relative to the frame of the moving platform. By changing the
          reference frame, one can track the position and orientation of the object
          within the moving platform without input from a vehicle attitude reference
          system or calculating orientation or position of the moving platform itself.

Id. at 1345 (internal citations omitted). The court held that the claims were “directed to systems

and methods that use inertial sensors in a non-conventional manner to reduce errors in measuring

the relative position and orientation of a moving object on a moving reference frame.” Id. at 1348–

49. The court recognized that “the claims utilize mathematical equations to determine the

orientation of the object relative to the moving reference frame,” but because “the equations …

serve only to tabulate the position and orientation information in this configuration” the claims

were “not merely directed to the abstract idea of using mathematical equations for determining the

relative position of a moving object to a moving reference frame.” Id. at 1348 (internal quotation

omitted). For that reason, the court concluded “[t]hat a mathematical equation is required to

complete the claimed method and system does not doom the claims to abstraction.” Id. at 1349.

       Likewise, in McRO, the claims included mathematical algorithms as part of a larger

process. The plaintiff sought to patent a process “to automate a 3-D animator’s tasks, specifically,

determining when to set keyframes and setting those keyframes. This automation [was]

                                                 9
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 10 of 30. PageID #: 1193




accomplished through rules that are applied to the timed transcript” of dialogue. McRO, Inc. v.

Bandai Namco Games Am. Inc., 837 F.3d 1299, 1307 (Fed. Cir. 2016). “[T]hese rule sets aim to

produce more realistic speech by taking into consideration the differences in mouth positions for

similar phonemes based on context.” Id. (internal quotation omitted). The defendant challenged

the patent’s eligibility under § 101, arguing that the rule sets were merely unpatentable

mathematical algorithms. Id. at 1310. The court held that the claims were not directed to

mathematical algorithms, but instead “were directed to the creation of something physical—

namely, the display of lip synchronization and facial expressions of animated characters on

screens.” SAP, 898 F.3d at 1167 (describing McRO).

        The court in McRO reasoned that the claims went “beyond merely organizing existing

information into a new form” because “[t]he claimed process uses a combined order of specific

rules [algorithms] that renders information into a specific format that is then used and applied to

create … a sequence of synchronized animated characters.” McRO, 837 F.3d at 1315 (quotation

marks and citations omitted). “[T]he claimed improvement was to how the physical display

operated (to produce better quality images), unlike … a claimed improvement in a mathematical

technique with no improved display mechanism.” SAP, 898 F.3d at 1167 (describing McRO).

        Similarly in CardioNet, the patent was not directed to an abstract idea because it was

“directed to an improved cardiac monitoring device[.]” CardioNet, 955 F.3d at 1368. The patented

“device detects beat-to-beat timing of cardiac activity, detects premature ventricular beats … and

determines the relevance of the beat-to-beat timing to atrial fibrillation or atrial flutter, taking into

account the variability in the beat-to-beat timing caused by premature ventricular beats.” Id. at

1364–65. The court reasoned that “the claims ‘focus on a specific means or method that improves’

cardiac monitoring technology; they are not ‘directed to a result or effect that itself is the abstract
                                                   10
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 11 of 30. PageID #: 1194




idea and merely invoke generic processes and machinery.’” Id. at 1368 (quoting McRo, 837 F.3d

at 1314). Likewise, “[t]he dependent claims [were] similarly directed to patent-eligible subject

matter, as they further specify the physical features of operation of the device of [the independent]

claim.” Id. at 1369.

       And the Federal Circuit overturned the district court’s holding that the claims were

“directed to collecting, analyzing, and reporting data” because it was an oversimplification that

“fail[ed] to account for the specific requirements of the claims.” Id. at 137 (quotation marks and

citation omitted). “[T]he claims … [did] not merely collect electronic information, display

information, or embody mental processes …. Rather, … [they] focus on an improvement in

computers and other technologies as tools.” Id. (internal quotations omitted); see also Koninklijke

KPN N.V. v. Gemalto M2M GmbH, 942 F.3d 1143, 1150–51 (Fed. Cir. 2019) (holding that a claim

reciting an algorithm, which “generat[es] check data that enables the detection of persistent

systematic errors in data transmissions,” improved how a computer “detect[s] systematic errors”

and was not abstract); Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336–39, 1344 (Fed. Cir.

2016) (holding that claims for a “data storage and retrieval system for computer memory,

comprising means for configuring said memory according to a logical table … and means for

indexing data stored in said table” were directed to self-referential tables, which was “an

improvement in the functioning of a computer” and therefore non-abstract).

   B. Defendants’ Arguments

       Defendants argue that claims which “take[] information and appl[y] mathematical

calculations to that information” are directed to abstract ideas. (Mot. at 593.)

       Defendants look to cases, such as Flook, to support their position. In Flook the plaintiff

sought to patent a multi-step method: “measur[ing] the present value of the process variable,”
                                                 11
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 12 of 30. PageID #: 1195




using “an algorithm to calculate an updated alarm-limit value[,]” and adjusting the actual alarm

limit to the updated value. Parker v. Flook, 437 U.S. 584, 585, 98 S. Ct. 2522, 57 L. Ed. 2d 451

(1978). The Court noted that the claims only “provide … a formula for computing an updated

alarm limit” without any relation to “the chemical processes at work, the monitoring of process

variables, or the means of setting off an alarm or adjusting an alarm system.” Id. at 585–86. In

other words, the claims pertained to the algorithm alone and not any additional process or device.

Id. at 585–86. The algorithm was “[t]he only difference between the conventional methods of

changing alarm limits and that described in” the claims. Id. at 587. The Court held that the method

was directed to a mathematical algorithm, which was an abstract idea. Id. at 594.

        Likewise in SAP, the patent proposed a technique that “utilize[d] resampled statistical

methods for the analysis of financial data[.]” SAP, 898 F.3d at 1164. The court held that the patent

was directed to “selecting certain information, analyzing it using mathematical techniques, and

reporting or displaying the results of the analysis. That is all abstract.” Id. at 1167. The patent’s

specification clarified “that off-the-shelf computer technology is usable to carry out the analysis.”

Id. at 1168. Therefore, the court held, “the claims of the [] patent thus fit into the familiar class of

claims that [focus] on certain independently abstract ideas that use computers as tools.” Id. (citing

Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)). The court

distinguished claims directed toward “improv[ing] mathematical analysis,” which are abstract,

from claims directed toward “improv[ing] [a] computer or network,” which is patent eligible. Id.

Further that “a process of collecting and analyzing information is ‘limited to particular content’ or

a particular ‘source’ … does not make the collection and analysis other than abstract.” Id. The

court noted that SAP was distinct from McRO and Thales because the claims were directed to the

mathematical result, “not a physical-realm improvement[.]” Id.
                                                  12
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 13 of 30. PageID #: 1196




         Indeed, the Supreme Court and the Federal Circuit have repeatedly held that claims for

calculating mathematical algorithms to produce a numerical output are directed toward an abstract

idea. See e.g., Gottschalk, 409 U.S. at 64 (holding that a method for existing computers to execute

a mathematical algorithm that “convert[ed] binary coded decimal … numerals into pure binary

numbers” was directed to an abstract idea); Bilski, 561 U.S. at 609–11 (holding that claims which

were directed to hedging, which is “a mathematical formula,” was “an unpatentable abstract idea”);

Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350–51 (Fed. Cir. 2014)

(holding that a method which organized two data sets “into a new form” was abstract because it

merely “employs mathematical algorithms to manipulate existing information to generate

additional information” and that “organizing information through mathematical correlations [that]

is not tied to a specific structure or machine” was directed to an abstract idea); RecogniCorp, 855

F.3d at 1327 (holding that a method in which “[a] user starts with data, codes that data using at

least one multiplication operation, and ends with a new form of data” was directed to an abstract

idea) (internal quotation omitted); Coffelt v. NVIDIA Corp., 680 F. App’x 1010, 1011 (Fed. Cir.

2017) (holding that a method to “calculate[e] a … region of space is purely an arithmetic exercise”

whose “claims thus recite nothing more than a mathematical algorithm” was directed to an abstract

idea); In re Gopalan, No. 2019-2070, 2020 WL 1845308, at *3–4 (Fed. Cir. Apr. 13, 2020)

(holding that claims “directed to the abstract idea of using algorithms or mathematical relationships

to devise a measurement strategy for spectrally based measurements” were directed to an abstract

idea).

    C. Analysis

         According to plaintiff, the “claims are … directed to … how to effectively ‘deconvolute’ a

mixture of DNA from multiple people.” (Opp’n at 924.) As previously discussed, “deconvolution”
                                                 13
        Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 14 of 30. PageID #: 1197




refers to calculating a variance from PCR-generated data, using that variance and a linear model

to predict the identity of a person in a DNA sample that contains multiple people, and calculating

the likelihood that the prediction is correct. (Am. Compl. ¶ 48; Opp’n at 924 n.8.) That prediction,

and its likelihood of correctness, take the form of computed, numerical results. (‘021 patent at 390

(17:22–38).)

          The claims center on the use of a “linear combination” (a particular type of equation) to

calculate probabilities. (Opp’n at 931 [“nearly all of the [a]sserted [c]laims … require the

application of statistical linear modeling (i.e., a mathematical fundamental building block of

science”)].). The equation is below, where d is the quantitative genotype data (the DNA data

generated from the DNA sample), G is the genotype matrix where each column corresponds to a

contributor in the DNA sample and each row corresponds to an allele, w is the vector of weight

values (indicating what portion of the sample is attributed to each individual in the sample), and e

is the error term. (‘021 patent at 384 (5:22–5:30).)

                                                 d = G*w + e

          The claims also recite computing various likelihood ratios. A likelihood ratio is merely the

ratio       of     two       probabilities.     Likelihood      Ratio,      SCIENCE         DIRECT,

https://www.sciencedirect.com/topics/earth-and-planetary-sciences/likelihood-ratio (last visited

September 29, 2020). A likelihood ratio can be expressed as the equation:

                                                        𝑃𝑟𝑜𝑏𝑎𝑏𝑖𝑙𝑖𝑡𝑦 𝑜𝑓 𝐴
                               𝐿𝑖𝑘𝑒𝑙𝑖ℎ𝑜𝑜𝑑 𝑅𝑎𝑡𝑖𝑜 =
                                                        𝑃𝑟𝑜𝑏𝑎𝑏𝑖𝑙𝑖𝑡𝑦 𝑜𝑓 𝐵

          The claims call for calculating variance. Variance is a mathematical term that measures

“how much [the values]” in a distribution “differ from each other” or how close the values in a

distribution are to the mean of the distribution. David M. Lane, et al. Introduction to Statistics,

                                                   14
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 15 of 30. PageID #: 1198




ONLINESTATBOOK.COM http://onlinestatbook.com/Online_Statistics_Education.pdf, at 689–90

(last visited September 29, 2020).

        Variance is expressed in the formula below, where x is a given observation in the

distribution,  is the mean of the distribution, and n is the number of observations in the

distribution.

                                                 ∑(𝑋 − 𝜇)2
                                      𝑉𝑎𝑟𝑖𝑎𝑛𝑐𝑒 =
                                                     𝑛

        “A confidence interval is a range of scores likely to contain the parameter being

estimated.” Lane, at 662. It is expressed as a range. In the below equations, x is the particular value

(typically the sample mean), t is a standardized value, s is the standard error of the observations,

and n is the number of observations in the distribution. Lane, 343–47. The confidence interval is

calculated as:
                                                                𝑠
                                     𝐿𝑜𝑤𝑒𝑟 𝐵𝑜𝑢𝑛𝑑 = 𝑥 − 𝑡 ∗
                                                               √𝑛
                                                                𝑠
                                     𝑈𝑝𝑝𝑒𝑟 𝐵𝑜𝑢𝑛𝑑 = 𝑥 + 𝑡 ∗
                                                               √𝑛

        As is evident from the plain language of plaintiff’s claims, the claims are directed to using

mathematical algorithms—variance (‘021 patent at 405 (47:13–14); 406 (49:31–33); ‘642 patent

at 440 (48:45–46)), a linear equation and model (‘021 patent at 405 (47:7–12), (47:33–47), (47:52–

55), (47:60–63), (48:1–3), (48:31–33); ‘642 patent at 440 (48:43–44), (48:65–67); 441 (49:1–7)),

likelihood ratios (‘021 patent at 406 (50:43–54); ‘642 patent at 440 (48:52–62)), probabilities (‘021

patent at 405 (47:17–25), (47:64–67), (48:45–48); 406 (49:43–45), (49:49–51), (49:56–58); ‘642

patent at 440 (48:47–51); 441 (49:12–14)), and other statistical tools (Markov chain Monte Carlo

simulation (‘021 patent at 406 (49:49–51)), confidence interval (‘021 patent at 405 (48:4–6)), and

                                                  15
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 16 of 30. PageID #: 1199




bootstrapping (0’21 patent at 389 (16:47)))—to predict the likelihood that a given person is

included in a multi-person DNA sample.

       Just as in Flook, the use of and accounting for variance by mathematical algorithms is

“[t]he only difference between the conventional methods … and that described” in the claims and

is, therefore, abstract. Flook, 437 U.S. at 585–86. Like in Flook, the claims are directed to using a

computer to execute mathematical equations, which is abstract. Id. at 586. And as the court in SAP

reasoned, claims are abstract if they are directed to “selecting certain information, analyzing it

using mathematical techniques, and reporting or displaying the results of the analysis.” SAP, 898

F.3d at 1167. Therefore, plaintiff’s claims are directed to abstract ideas.

       Plaintiff’s reliance on Thales, McRO, and CardioNet is misplaced. In those cases, the

mathematical algorithms were used as part of a non-mathematical process. In Thales, the

mathematical algorithms were not merely used to produce a numerical output. Thales, 850 F.3d at

1345. Rather, the claims used the numerical output to inform how other elements of the claim were

to be done—how to track the position and orientation of the object within the moving platform.

Id. Similarly, in McRO, the numerical result generated from the mathematical algorithms was used

to “generate a tangible product, namely a video of a 3-D character speaking the recorded audio.”

McRO, 837 F.3d at 1309 (record cite omitted). The claims were non-abstract despite including

mathematical algorithms because the claims used the numerical result to animate. SAP, 898 F.3d

at 1167 (describing McRO). And in CardioNet, the claims were not abstract because the

mathematical algorithm improved how computers and other technology functioned. CardioNet,

955 F.3d at 1371.

       Comparatively, plaintiff’s claims recite mathematical algorithms to produce a numerical

output as the entirety of the method. “Deconvolution” is the alleged improvement. But
                                                 16
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 17 of 30. PageID #: 1200




deconvolution merely describes the process of calculating a variance (a numerical result) and then

accounting for that variance in subsequent statistical calculations (also numerical results). (Opp’n

at 919, 929–930.) The calculated, numerical result is the “improvement.” The Patents-in-Suit are

directed toward the mathematical results themselves rather than “to improvements in the way

computers and networks carry out their basic functions.” SAP, 898 F.3d at 1168. The difference in

how the claims use mathematical algorithms renders the cited cases inapposite.

       Because the claims are directed to the use of mathematical algorithms to produce a

numerical result, the claims are directed to abstract ideas. It, therefore, is necessary to proceed to

the second step in the Alice analysis.

                                         IV. ALICE STEP 2

   A. Case Law

       In Mayo, the Supreme Court compared Flook and Diehr to determine if the claims included

an inventive concept. Mayo, 566 U.S. at 80–82.

       In Diehr, the claims were patentable despite “the fact that in several steps of the process a

mathematical equation and a programmed digital computer are used.” Diehr, 450 U.S. at 185. The

mathematical formula was used in conjunction with many other steps in the patented process:

“installing rubber in a press, closing the mold, constantly determining the temperature of the mold,

constantly recalculating the appropriate cure time through the use of the formula and a digital

computer, and automatically opening the press at the proper time.” Id. at 187. The Court

recognized that the equation used in the rubber-curing process “is not patentable in isolation.” Id.

But because the claim was a process for curing rubber, which included the equation, “the process

is at the very least not barred at the threshold by §101.” Id. at 188; see also Alice, 573 U.S. at 223


                                                 17
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 18 of 30. PageID #: 1201




(“the[] additional steps … transformed the process into an inventive application of the formula.”);

Mayo, 566 U.S. at 79–80.

       But in Flook, “the claimed process … [did] nothing other than provid[e] an unpatentable

formula for computing an updated alarm limit.” Mayo, 566 U.S. at 81 (describing Flook). More

specifically, “[t]he claimed process amounted to an improved system for updating … alarm limits

[in the catalytic conversion of hydrocarbons] through the steps of: (1) measuring the current level

of the variable, e.g., the temperature; (2) using an apparently novel mathematical algorithm to

calculate the current alarm limits; and (3) adjusting the system to reflect the new alarm-limit

values.” Id. (describing Flook).

       The Court held that the method was unpatentable because it was merely a mathematical

algorithm without “an inventive application of the principle” since the non-mathematical

components of the claim were all well-known. Flook, 437 U.S. at 594. While “a process is not

unpatentable simply because it contains … a mathematical algorithm,” “[t]he process itself, not

merely the mathematical algorithm, must be new and useful” in order to be eligible for a patent.

Id. at 591–92. And this is true even if there is a “specific post-solution activity” such that the

claim’s formula is used “for a specific purpose.” Id. at 590. Therefore, a limited application does

not render the formula non-abstract. See also Bilski, 561 U.S. at 612 (“[L]imiting an abstract idea

to one field of use or adding token postsolution components did not make the concept patentable.”);

In re Gitlin, 775 F. App’x 689, 691 (Fed. Cir. 2019) (“[M]erely calling for a mathematical concept

to be performed more efficiently or with a particular input does not amount to an application of

the mathematical concept that is patent-eligible.”)

       In Mayo itself, the patent claims instructed doctors to: (1) administer a drug and take a

blood sample, (2) calculate the current toxicity limit based on the blood sample, and (3) “reconsider
                                                 18
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 19 of 30. PageID #: 1202




the drug dosage in light of the” result of the calculation. Mayo, 566 U.S. at 82. The Supreme Court

held that the claims “present[] a case for patentability that is weaker than the (patent-eligible) claim

in Diehr and no stronger than the (unpatentable) claim in Flook” because the claims included no

inventive concept beyond the use of the mathematical formula. Id. An ineligible idea under Alice

Step 1 cannot serve as the inventive concept to make the claim patent eligible under Alice Step 2.

“If a law of nature is not patentable, then neither is a process reciting a law of nature[.]” Id. at 77.

For that reason, “Einstein … could not have patented his famous law by claiming a process

consisting of simply telling linear accelerator operators to refer to the law to determine how much

energy an amount of mass has produced[.]” Id. at 78.

        Further, the Court reasoned that “implementing a mathematical principle on a … computer,

[is] not a patentable application of that principle.” Mayo, 566 U.S. at 84; see also Alice, 573 U.S.

at 225 (“[T]he relevant question is whether the claims here do more than simply instruct the

practitioner to implement the abstract [mathematical algorithm] … on a generic computer.”); In re

Gopalan, 2020 WL 1845308, at *4 (“performing the steps of the optimization technique [an

abstract idea] on a generic processor does not transform it into a patentable apparatus” by providing

the inventive concept) (internal quotation omitted); Burnett, 741 F. App’x at 781–82 (holding that

the claims “instruct[ing] a user to implement the abstract idea” by using a computer did “not

transform the abstract idea into a patent eligible concept”); SAP, 898 F.3d at 1170 (“[A]n

invocation of already-available computers that are not themselves plausibly asserted to be an

advance, for use in carrying out improved mathematical calculations, amounts to a recitation of

what is well-understood, routine, [and] conventional.”) (quotation marks and citation omitted);

Coffelt, 680 F. App’x at 1011 (holding that claims which “merely implement[ed] the algorithm on

a generic computer” were not inventive); Elec. Power Grp., 830 F.3d at 1355 (“performance of
                                                  19
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 20 of 30. PageID #: 1203




[abstract ideas] on a set of generic computer components” did not provide an inventive concept);

DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“[R]ecitation of

generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citing

Alice, 573 U.S. at 223–24); Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687

F.3d 1266, 1279–80 (Fed. Cir. 2012) (holding that claims which included mathematical

computations performed by a computer did not supply an inventive concept because “without the

computer limitations nothing remains in the claims but the abstract idea of … performing

calculations and manipulating the results”); Datatrak Int’l, Inc. v. Medidata Sols., Inc., No. 1:11

CV 458, 2015 WL 6870109, at *7 (N.D. Ohio Nov. 6, 2015) (holding that a claim directed to an

abstract idea and “requir[ing] the use of a computer” was not inventive even though the computer

would “undoubtedly speed up the process”).

   B. Analysis

       Plaintiff’s arguments can be understood as an analogy to Diehr:

          [T]he inventive concept in the [a]sserted [c]laims is not the arguably abstract
          concept of calculating a variance arising from the amplification process.
          Rather it is the technological improvement achieved by accounting for that
          variance in processing data associated with the man-made product of the
          amplification process … [and] applying statistical linear modeling to the
          DNA mixture.

(Opp’n at 929–30.) The “improved technology” is one “in which the DNA mixture is analyzed

using a statistical linear model that includes an error term accounting for variance[.]” (Id. at 919.)

Like in Diehr, then, according to plaintiff, the inventive concept is the technological improvement

in DNA testing.

       The two cases plaintiff relies on to support this argument are inapposite. In Cellspin, the

claims recited elements other than the abstract idea of “collect[ing], transfer[ing], and publishing

                                                 20
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 21 of 30. PageID #: 1204




of data” by “separat[ing] the steps of capturing and publishing data so that each step would be

performed by a different device,” “establishing a paired connection between the mobile device and

the data capture before data is transmitted,” and “us[ing] HTTP, by an intermediary device …

while the data is in transit.” Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1315-17 (Fed. Cir.

2019), cert. denied sub nom. Garmin USA, Inc. v. Cellspin Soft, Inc., 140 S. Ct. 907, 205 L. Ed.

2d 459 (2020). Comparatively, the Patents-in-Suit do not recite elements other than the

computation of mathematical algorithms and reporting the numerical results. And in Aatrix, “the

claimed invention [was] directed to an improvement in the computer technology itself and not

directed to generic components performing conventional activities.” Aatrix, 882 F.3d at 1127.

        Defendants’ arguments, in turn, can be understood as making an analogy to Flook: steps

(d)–(f) of claim 1 of the ‘642 patent and steps (e)–(k) of claims 1 and 66 ‘021 patent do not provide

an inventive concept because an “ineligible abstract idea … cannot provide the inventive

concept,” even when implemented using a generic computer, and “limiting the claims to a

particular field of use or technological environment is insufficient to transform them into patent-

eligible applications of their core abstract idea[.]” (Mot. at 599–601.) And steps (a)–(c) of claim 1

of the ‘642 patent and steps (a)–(d) of claims 1 and 66 of the ‘021 patent do not provide an

inventive concept either because they merely “describe well-understood, routine, and conventional

steps that would be taken by any forensic laboratory when analyzing DNA samples.” (Id. at 599,

601.)

        The Court agrees with defendants that the Patents-in-Suit are more like those in Flook than

Diehr. The claims can be divided into three categories, all of which capture patent-ineligible ideas:

(1) claims that are mathematical algorithms, (2) claims that use a generic computer to calculate the


                                                 21
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 22 of 30. PageID #: 1205




mathematical algorithms or display the results of the calculations, and (3) claims that describe the

transformation of a DNA sample into DNA data.

       Category 1 includes the ‘021 patent claims 1(e)–(k), 4, 6, 9, 12, 13, 14, 15, 16, 26, 31, 32,

33, 51, 53, 55, 57, 60, 66(e)–(k), 67, 68, 69 and the ‘642 patent claims 1(d)–(f), 2, 3, 4, 5, 7, 8, 9,

12, 14. These claims are all directed to an abstract idea that cannot serve as the inventive concept.

Alice, 573 U.S. at 221–24; Mayo, 566 U.S. at 77–78. And plaintiff concedes that these claims are

for “a known mathematical technique.” (Opp’n at 919.) The “innovation,” then is “a specific

application of this mathematical technique to … computer-based DNA analysis,” (id. at 932)

(emphasis omitted), “to overcome the problems … specifically arising in the realm of probabilistic

genotyping.” (Am. Compl. ¶ 52.) Courts have consistently rejected finding a claim provides an

inventive concept simply because it is limited “to one field of use.” See e.g., Bilski, 561 U.S. at

612; Flook, 437 U.S. at 590; Gitlin, 775 F. App’x at 691.

       Category 2 includes the ‘021 patent claims 5, 17, 22, 58, 61, 63. Category 3 includes the

‘021 patent claims 1(a)–(d), 25, 37, 38, 66(a)–(d) and ‘642 patent claims 1(a)–(c), 6, 10, 11, 13.

Categories 2 and 3 are, according to plaintiff, well-known, routine, and conventional. (Am. Compl.

¶ 26) [“The advent of short tandem repeat (STR) polymerase chain reaction (PCR)-based

amplification processes in the early 1990s]; Opp’n at 916 [“both PCR amplification and capillary

electrophoresis were well-known in early 2001.”]; ‘021 patent at 386 (9:64–66) [“This search can

be done … using standard minimization procedures on an inexpensive personal computer.”]; ‘642

patent at 421 (10:9–10) [same]; ‘021 patent at 393 (24:61–65) [“implemented in MatLAB … on a

Macintosh PowerBookG3[]”]; ‘642 patent at 429 (25:34–40) [same].) If the non-mathematical

components of the claims are well known, there is no inventive concept. Flook, 437 U.S. at 594.


                                                  22
        Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 23 of 30. PageID #: 1206




                 Detailed Analysis of Claims

          To further illustrate the nature of these claims, a comparison chart is provided below.

Relying exclusively on the language of claims, themselves, the chart highlights the absence of any

inventive concepts.

Patent ‘021 (‘ 021 patent at 404–406 (46:60–50:57).)

 Claim         Claim Language                          Analysis                          Category
 Number
 1(a)–(d)      … obtaining a DNA mixture that          Transform a DNA sample into       DNA data
               contains genetic material from at       DNA data.
               least two contributing individuals,
               amplifying the DNA mixture in a
               DNA amplification process to
               produce an amplification product
               comprising DNA fragments;
               producing from the amplification
               product a signal comprising signal
               peaks from the DNA fragments;
               detecting signal peak amounts in the
               signal; and quantifying the amounts
               to produce DNA lengths and
               concentrations from the mixture to
               form quantitative genotyping data;
 1(e)          … assuming a genotype value of          Define vector G, which the        Algorith
               alleles for a contributor to the        genotype of a person in the       m
               quantitative genotyping data at a       DNA sample.
               genetic locus;

 1(f)          … setting a mixture weight value for Define w, where                      Algorith
               a relative proportion of the                                              m
               contributors to the quantitative
               genotyping data;

 1(g)          … forming a linear combination of       Create the linear equation: d =   Algorith
               the genotype values based on the        G*w + e.                          m
               mixture weight value;
 1(h)          … deriving with a computer a data       Use a generic computer to         Algorith
               variance of the amplification process   calculate variance.               m
               from a model that includes both the
               quantitative genotyping data and the
               linear combination;
                                                 23
       Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 24 of 30. PageID #: 1207




1(i)         … determining with the computer a        Use a generic computer to         Algorith
             probability of the quantitative          calculate a probability.          m
             genotyping data corresponding to a
             set of suspects form the DNA
             mixture at the locus using both the
             linear combination and the data
             variance value;
1(j)         … computing a probability of a           Calculate a probability.          Algorith
             genotype for one of the contributing                                       m
             individuals using the determined
             probability of the quantitative
             genotyping data;
1(k)         … comparing the genotype                 Compare the numerical result      Algorith
             probability with a set of suspect        from claim 1(j) with a set of     m
             genotypes to identify a likely           suspects.
             suspect.
4            The method as described in claim 1       Create the linear equation: d =   Algorith
             wherein the forming step includes a      G*w + e, where G is a matrix      m
             mathematical operation based on a        of multiple people and w is a
             linear model that relates the            column vector with weight
             quantitative genotyping data to a        values corresponding to each
             product of a genotype matrix             person.
             multiplied by a weight vector that
             describes the relative contribution of
             each individual that is considered in
             the DNA mixture.
5            The method as described in claim 4       Use a generic computer to         Generic
             wherein after the determining step       generate a visual depiction of    Computer
             there is the step of using a             G and w.
             computing device to generate a
             visualization that shows the
             genotype matrix and the weight
             vector.
6            The method as described in claim 4       Use iterative calculations to     Algorith
             wherein the forming step includes        solve for G and w.                m
             iteratively determining the genotype
             matrix based on the weight vector,
             and the weight vector based on the
             genotype matrix.
9            The method as described in claim 4       Calculate a column of G by        Algorith
             wherein the mathematical operation       subtracting from the other        m
             computes a genotype of an                columns of matrix G in
             individual by subtracting from the       proportion to the values in
             data genotypes of other individuals      vector w.
             in the mixture in proportion to the
                                                24
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 25 of 30. PageID #: 1208




           weight vector.
12         The method as described in claim 4     Include variance in the linear   Algorith
           wherein the data variance is a         equation.                        m
           parameter of the linear model.

13         The method as described in claim 4     Use a linear model to            Algorith
           wherein the linear combination of      represent the linear equation.   m
           genotypes is represented in a linear
           model.
14         The method as described in claim 1     Calculate a probability.         Algorith
           wherein the computing step includes                                     m
           determining a probability of each
           genotype in a set of genotypes of an
           individual whose DNA is in the
           DNA mixture.
15         The method as described in claim 1     Calculate the w value that       Algorith
           wherein the computing step includes    corresponds to each column in    m
           determining a relative weight of an    G.
           individual’s DNA in the DNA
           mixture.
16         The method as described in claim 1     Calculate a confidence           Algorith
           wherein the computing step includes    interval.                        m
           determining a statistical confidence
           in the genotype of the DNA mixture.
17         The method as described in claim 1     Record the result in a report.   Generic
           wherein the computing step includes                                     Computer
           recording a genotype likelihood or
           probability of an individual in a
           report.
20         The method as described in claim 1     Use a generic computer with      Algorith
           wherein the determining step can       memory to calculate a            m
           determine a genotype using a           probability.
           computing device with memory.
22         The method as described in claim 20    Use a generic computer with      Generic
           wherein the determining step is        memory to calculate a            Computer
           performed entirely by computer,        probability without human
           without any human intervention         involvement
           during the determining step.
25         The method as described in claim 1     Use a DNA sample that            DNA data
           wherein the DNA mixture contains       contains more than two
           genetic material from more than two    people.
           individuals.



                                            25
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 26 of 30. PageID #: 1209




26         The method as described in claim 1   Define matrix G, where one of         Algorith
           wherein the assuming step includes   the columns is chosen from a          m
           a candidate genotype selected from a database of known genotypes.
           database of previously determined
           genotypes.
31         The method as described in claim 1      Calculate a conditional            Algorith
           wherein the probability of the          probability.                       m
           quantitative genotyping data is
           combined with a genotype prior
           distribution to form a posterior
           genotype probability distribution.
32         The method as described in claim 31     Use a particular data source to    Algorith
           wherein the prior distribution is       calculate the prior distribution   m
           computed from population allele         for claim 31’s conditional
           frequency information.                  probability calculation.
33         The method as described in claim 31     Define the prior distribution.     Algorith
           wherein the prior distribution is                                          m
           uniformly distributed.
37         A method as described in claim 1,       Transform the DNA sample           DNA data
           where the quantitative genotyping       into DNA data.
           data obtained in Step (d) is derived
           from allele peak height or area.
38         A method as described in claim 1,       Transform the DNA sample           DNA data
           where the quantitative genotyping       into DNA data using repeated
           data obtained in Step (d) is derived    PCR amplification.
           from repeated experiments.
51         A method as described in claim 1,       Calculate a variance.              Algorith
           where the data variance value                                              m
           derived in Step (h) is obtained from
           a calibration.
53         A method as described in claim 1,       Calculate a variance.              Algorith
           where the data variance value                                              m
           derived in Step (h) scales with peak
           height or area.
55         A method as described in claim 1,       Calculate a probability.           Algorith
           where the probability of the                                               m
           quantitative genotyping data
           determined in Step (i) uses a
           function with continuous, rather than
           binary, values.
57         A method as described in claim 1,       Calculate a probability.           Algorith
           where the probability of the                                               m
           quantitative genotyping data
           determined in Step (i) uses Markov
                                             26
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 27 of 30. PageID #: 1210




            chain Monte Carlo methods.
58          A method as described in claim 1,         Use a generic computer to       Generic
            where a computer draws a                  visualize the probability       Computer
            visualization of the computed             result.
            genotype probability.
60          A method as described in claim 1,         Isolate each column of G and    Algorith
            where DNA mixture data is                 calculate a probability.        m
            separated into component genotypes
            having computed probability.
61          A method as described in claim 1,         Use a generic computer to       Generic
            where a computer generates a              generate a report of the        Computer
            genotype report from the computed         probability results.
            probability that includes a figure or a
            table.
63          A method as described in claim 1,         Save each column of G and       Generic
            where separated genotypes of              the corresponding probability   Computer
            contributors to a mixture are stored      calculation on a generic
            on a DNA database, along with their       computer.
            computed probability.
66(a)–(i)   Repeating claim 1 steps (a)–(i)           (see above)
66(j)       … calculating a likelihood ratio of a     Calculate a likelihood ratio.   Algorith
            hypothesis using the determined                                           m
            probability of the quantitative
            genotyping data;
66(k)       … comparing with a set of suspect         Compare likelihood ratios.      Algorith
            genotypes using the likelihood ratio                                      m
            to identify a likely suspect.
67          A method as described in claim 66         Calculate a likelihood ratio.   Algorith
            where the likelihood ratio is                                             m
            calculated from a plurality of genetic
            loci.
68          A method as described in claim 66         Calculate a likelihood ratio.   Algorith
            where the likelihood ratio hypothesis                                     m
            is related to identifying an
            individual.
69          A method as described in claim 66,        Calculate a likelihood ratio.   Algorith
            where the likelihood ratio is                                             m
            calculated on genotypes on a DNA
            database to find genotype
            association strength.




                                                27
    Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 28 of 30. PageID #: 1211




Patent ‘642 (‘642 patent at 440–441 (48:36–49:24).)

 Claim    Claim Language                              Analysis                        Category
 Number
 1(a)–(c) … obtaining a biological sample that        Transform DNA sample into       DNA data
          contains DNA; amplifying the DNA to         DNA data.
          produce a product; detecting the
          product to generate data, where the data
          can be explained by more than one
          genotype value;
 1(d)     … assuming a genotype value which is        Create a matrix G and save it   Algorithm
          stored in a non-transient memory;           to a generic computer.
 1(e)     … deriving with a computer a variance       Calculate the variance of d.    Algorithm
          of the amplification;
 1(f)     … determining a likelihood using a          Use a generic computer to       Algorithm
          computer in communication with the          calculate a probability.
          memory, where the likelihood is
          defined as a probability of observing
          the generated data, and said probability
          depends on the genotype value and
          variance.
 2        A method as described in claim 1            Calculate a likelihood ratio.   Algorithm
          where after the likelihood determining
          step there is the step of calculating a
          likelihood ratio of a hypothesis using
          the determined likelihood.
 3        A method as described in claim 2            Calculate a likelihood ratio.   Algorithm
          where the hypothesis involves an
          individual contributing their DNA to
          the biological sample.
 4        A method as described in claim 3            Calculate a likelihood ratio.   Algorithm
          where the hypothesis is related to an
          identity of the individual.
 5        A method as described in claim 4            Calculate a likelihood ratio.   Algorithm
          where the likelihood ratio is calculated
          for two different hypotheses.
 6        A method as described in claim 5            Use a DNA sample that            DNA data
          where the biological sample is a            includes two or more people
          mixture of DNA from two or more             to calculate a likelihood ratio.
          individuals.
 7        A method as described in claim 6            Form a linear equation of the   Algorithm
          where after the genotype assuming step      G matrix.
          there is the step of forming a linear
          combination of the genotype values.

                                              28
      Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 29 of 30. PageID #: 1212




 8         A method as described in claim 7           Calculate w, where                Algorithm
           where after the product detecting step
           there is the step of setting a quantity
           value relative to how much DNA an
           individual contributed to the mixture.
 9         A method as described in claim 8           Include the quantity vector in    Algorithm
           where the linear combination of            the equation: d = G*w
           genotype values is weighted by the
           quantity values.
 10        A method as described in claim 9           Use a particular type of data.    DNA data
           where the data relates to a short tandem
           repeat (STR) genetic locus.
 11        A method as described in claim 10          Use a particular type of data.    DNA data
           where the data contains polymerase
           chain reaction (PCR) stutter.
 12        A method as described in claim 11          Include the number of people      Algorithm
           where the determined likelihood            in the DNA sample when
           includes as a conditional parameter a      calculating a likelihood ratio.
           number of contributors to the
           biological sample.
 13        A method as described in claim 12          Repeat PCR amplification.         DNA data
           where the amplification step is repeated
           to obtain additional data for
           determining the likelihood.
 14        A method as described in claim 13          Compare a column of G (a          Algorithm
           where the likelihood is used in making     genotype from the DNA
           a comparison with a DNA database.          sample) with a genotype
                                                      from a DNA database.

        As the above tables show, plaintiff’s patents claim mathematical algorithms executed by

generic computers and transformation of a DNA sample into DNA data. Because plaintiff’s claims

are directed to abstract ideas or are well-known, routine, and conventional, there is no inventive

concept.




                                               29
     Case: 5:19-cv-01197-SL Doc #: 44 Filed: 09/29/20 30 of 30. PageID #: 1213




                                      V. CONCLUSION

       At Alice Step 1, the claims in the Patents-in-Suit are directed to using mathematical

algorithms to compute variance and then account for that variance in other mathematical

algorithms to identify a particular person in a mixed-person DNA sample. This is an abstract idea.

At Alice Step 2, the claims do not recite an inventive concept, as abstract mathematical algorithms,

the well-known application by generic computer, and the well-known transformation of DNA

samples into DNA data cannot serve as inventive concepts.

       Because plaintiff’s claims are not patent eligible under § 101, defendants’ Rule 12(b)(6)

motion is granted, and this case is dismissed.

       IT IS SO ORDERED.



 Dated: September 29, 2020
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE




                                                 30
